Motion to treat previously filed papers as a petition for writ of certiorari to the Supreme Court of Nebraska granted; consideration of said petition for writ of certiorari is deferred until requested responses thereto have been received or until the close of business Tuesday, December 9, 1975. Consideration of application for stay of judgment of the Supreme Court of Nebraska, entered December 1, 1975, deferred pending further order of the Court.
Mr. Justice Brennan, Mr. Justice Stewart, and Mr. Justice Marshall would grant the application.